Citation Nr: 1231063	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-38 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral (left and right ear) hearing loss.

2.  Entitlement to a compensable rating for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1991 to July 1997.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran did not have hearing loss in his left ear when beginning his service, rather, not initially until once in service, and, in fact, that only worsened during his service.

2.  Conversely, he has never had sufficient hearing loss in his right ear to be considered an actual ratable disability by VA standards.

3.  He as likely as not has recurrent tinnitus.


CONCLUSIONS OF LAW

1.  Certainly when resolving all reasonable doubt in his favor, the Veteran's left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385, 3.655 (2011).

2.  He does not have a right ear hearing loss disability, however, much less as a result or consequence of his service.  Id.

3.  The criteria are met, though, for a 10 percent rating, so compensable rating, for his tinnitus, which is the highest possible schedular rating for this condition.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

To this end, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 et seq. (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The Veteran has received this required notice.  In an April 2009 letter, the RO notified him of the information and evidence needed to substantiate his claims of entitlement to service connection for hearing loss and for an increased rating for his tinnitus, including the division of responsibilities between him and VA in obtaining the necessary supporting evidence.  The RO also sent him that letter prior to initially adjudicating his claims in the September 2009 decision at issue, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).


VA also has satisfied its duty to assist him by obtaining all relevant evidence in support of his claims, including his service treatment records (STRs) and records of any pertinent evaluation or treatment he has received since service.  Ultimately, this amounted only to the report of a January 1998 VA compensation examination.  He since has been afforded four opportunities to have another VA compensation examination, and especially in response to his current claims.  Unfortunately, though, this additional examination, despite being repeatedly rescheduled, could not be performed.  Although appointments were scheduled for June 2009 and March 2010 to perform examinations, he claimed in letters dated in September 2009 and September 2010 that he had not received notice of those appointments and consequently had missed them.  In his second letter of September 2010, he requested notice by telephone instead of by mail.  However, even upon scheduling a third and fourth examination, the RO learned that his telephone numbers and addresses on file were no longer good, so unusable, meaning he in turn could not receive notice of his appointment even by way of this other medium.

According to 38 C.F.R. § 3.655, when entitlement to a benefit cannot be established without a VA examination, and a claimant fails to report for the examination without good cause, one of two circumstances apply.  For "original compensation claims," the claim will be rated based on the evidence of record.  Whereas for "any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied."

In this decision the Board is granting the highest possible schedular rating for the tinnitus and awarding service connection for the hearing loss in the Veteran's left ear, so the fact that he did not undergo additional VA examination concerning these claims is ultimately inconsequential.


And as concerning his claim of entitlement to service connection also for hearing loss in his right ear, according to the United States Court of Appeals for Veterans Claims (Court/CAVC), there is a presumption of administrative regularity in VA's mailing practices, which only may be rebutted by "clear and convincing evidence" that the regular mailing practices were not followed.  Woods v. Gober, 14 Vet. App. 214 (2000); Davis v. Brown, 7 Vet. App. 298 (1999).  See also Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see, too, Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Absent evidence the Veteran notified VA of a change of address, VA is entitled to rely on the address of record.  However, where a mailing is returned as undeliverable and a claimant's file discloses other plausible addresses, VA must attempt to locate the claimant at the alternative known addresses.  Cross v. Brown, 9 Vet. App. 18, 19 (1996).

But, here, extensive documentation in the file shows the RO attempted to contact the Veteran at a number of known addresses and telephone numbers, all to no avail.  The presumption of administrative regularity does not diminish his responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to "turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Indeed, even after informing the RO that he would need to be contacted by telephone, rather than by mail, the RO still was unable to because the numbers he provided were no longer in service.  Moreover, as concerning the prior mailings, the mere absence of an examination scheduling letter in the file is not indicative of the RO's or medical center's failure to mail the notification letter, i.e., it is not clear and convincing evidence that the regular mailing practices were not followed, because it is not a regular practice to retain a copy of the letter in the claims file.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  Lastly, the duty to assist is not a "one-way street", as the Veteran, himself, bears responsibility in obtaining putative evidence supportive of his claims, including that could be obtained by having him reexamined for VA compensation purposes.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  He simply has not met this mutual obligation, as the duty to assist him with this claim was frustrated by his inaction in updating his current address and telephone number.  Accordingly, the Board finds that no further development of this claim is needed to meet the requirements of the VCAA.

II.  Whether Service Connection is warranted for Bilateral (Left and Right Ear) Hearing Loss

The Veteran claims that he has hearing loss in each ear as a result of his military service, although not necessarily the result of repeated exposure to loud noise during his service.  He therefore is not alleging acoustic trauma.  And although a March 1998 RO decision determined he was entitled to service connection for tinnitus (ringing in his ears), the claim was not predicated on the notion that he had sustained acoustic trauma while in service; in fact, to the contrary, while he had been found during an examination in May 1997, so during his service, to have had tinnitus, also during a subsequent post-service VA compensation examination in January 1998, he had expressly denied having suffered any acoustic trauma in service as a possible source or cause of this condition.  The fact remains, nevertheless, that his tinnitus was acknowledged as the result of his military service, so service connected.  And for the reasons and bases discussed below, so, too, is the hearing loss in his left ear, though not also his right ear as it has not first been established he has any hearing loss in this other ear, much less sufficiently severe to be considered a ratable disability by VA standards and as a result of his military service.

Service connection is granted for disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or, if a 
pre-existing condition, for aggravation of this condition during his service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.


To establish his entitlement to direct service connection, there must be (1) competent and credible evidence confirming he has the claimed disability or, at the very least, showing he has at some point since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To have a ratable hearing loss disability for VA compensation purposes, however, the Veteran must now have or at least at some point since the filing of his claim have had sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385, irrespective of whether he had this amount of hearing loss while in service or before his service.  According to this VA regulation, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Although the RO was unable to have the Veteran reexamined concerning these claims, for the reasons already mentioned, a combination of his STRs documenting the development of hearing loss in his left ear while in service and his lay statements attesting that he has continued to experience hearing loss in this ear during the several years since service are reasons enough to grant his claim for hearing loss in this ear, though not also for his right ear.

Service connection is warranted if this current hearing loss disability can be adequately linked to his service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  That is, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service (or of another possible source or cause), post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes under 38 C.F.R. § 3.385, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to other or intervening causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Because the Veteran has not had a VA compensation examination in this appeal, the most recent audiometric evaluations come from his STRs.  The reports of three audiometric evaluations are in these records, including both his entrance and separation examinations.  In May 1991, when entering service, he registered the following values on his audiogram:  for his right ear, 5 dB (1000 Hz); 0 dB (2000 Hz), 0 dB (3000 Hz), and 0 dB (4000 Hz); and for his left ear, 0 dB (1000 Hz), 5 dB (2000 Hz), 5 dB (3000 Hz), and 5 dB (4000 Hz).

He therefore did not have hearing loss in either ear when beginning his service.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

His hearing was reevaluated in December 1993, while in service.  The results reported for that exam included, for his right ear, 5 dB (1000 Hz), 5 dB (2000 Hz), 0 dB (3000 Hz), and 10 dB (4000 Hz), and for his left ear, 5 dB (1000 Hz), 15 dB (2000 Hz), 0 dB (3000 Hz), and 5 dB (4000 Hz).

So there continued to be no suggestion of hearing loss in either ear.

But during another examination in February 1997 in anticipation of his separation from service, he recorded the following values for his right ear:  10 dB (1000 Hz), 10 dB (2000 Hz), 5 dB (3000 Hz), and 20 dB (4000 Hz).  He also recorded the following values for his left ear:  10 dB (1000 Hz), 15 dB (2000 Hz), 20 dB (3000 Hz), and 50 dB (4000 Hz).  Significantly, the examiner observed the Veteran had high frequency hearing loss, albeit minimal, apparently referring to in his left ear specifically, and accordingly counseled the Veteran on the importance of hearing protection.  The examiner also noted the hearing loss in this ear was "NCD," meaning not considered disabling.

None of those hearing evaluations or tests in service included a Maryland CNC controlled speech discrimination test to measure word recognition.

Still, the Veteran's STRs show a definite worsening of the hearing acuity in his left ear, including especially a 50-dB loss in the 4000 Hz frequency during his February 1997 separation examination.  So, unlike when entering service, there was evidence of hearing loss in this ear when separating from service.  This also evidences a worsening of the hearing acuity in this ear while in service, in turn suggesting it was more than coincidence or happenstance.

He also had sufficient hearing loss in this ear, even then, to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability, since there was at least a 40dB loss in this relevant frequency.  And given his competent lay statements of having continued to experience this same level of hearing loss in this ear since service, which also are credible and, thus, probative, there not only was initial manifestation of the hearing loss in this ear while in service, but also continued hearing loss in this ear since service, and sufficiently severe, to evidence chronic disability.  If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third Shedden elements can be satisfied under 38 C.F.R. § 3.303(b) by having competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.


To establish a showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Here, there is no disputing the Veteran did not have hearing loss in his left ear when beginning his military service, yet did by the time of his separation.  There equally is no suggestion of any other cause of this hearing loss, that is, other than an event, injury or a disease during his service, or evidence refuting the notion that he has continued to experience this hearing loss since service.  The hearing loss in this ear, therefore, must be service connected, especially when resolving all reasonable doubt regarding its etiology in his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an as likely as not proposition, which in this particular instance it is.


The same cannot be said for his right ear, however, as the audiometric values of record do not reveal a similar hearing impairment in this other ear, as none of the auditory thresholds equals or exceeds 40 dB in any of the tests or are 26 dB or greater in at least three of the relevant frequencies, also keeping in mind there were no Maryland CNC tests of the percentages of speech recognition ability, so no alternative means of showing the required level of hearing loss in this ear.  A more recent examination with additional audiometric testing might have been useful to show he now has hearing loss in this ear, like in his left ear, but this examination could not be performed despite what amounted to the RO's exhaustive efforts.

It therefore has not been established he has sufficient hearing loss in this other ear, that is, according to the threshold minimum requirements of § 3.385, to be considered a ratable disability by VA standards, much less as a result or consequence of anything that occurred during his military service.

III.  The Rating for the Tinnitus

The Veteran is requesting a compensable rating for his service-connected tinnitus, currently rated at zero percent (so noncompensable).  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


Since filing this increased-rating claim, the Veteran has not had a VA compensation examination to address the severity of his tinnitus.  His tinnitus was determined service connected and rated at zero percent (noncompensable) several years ago, in a March 1998 rating decision.  He did not appeal that decision assigning this initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  So this appeal, which he initiated nearly a decade later, in March 2009, does not involve an 
initial-rating claim, rather, his attempt to establish his entitlement to a higher disability evaluation for an already established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

According to 38 C.F.R. § 3.655(a), when entitlement or continued entitlement to a benefit cannot be established without a current VA examination, and a claimant fails to report for the examination without good cause, certain penalties are triggered in subsection (b).  According to subsection (b), a "claim for increase...shall be denied", so mandatorily and summarily, without consideration of the other evidence presented with the claim.  38 C.F.R. § 3.655(b).  On the other hand, unlike an established-rating claim, an initial-rating claim still qualifies as "an original compensation claim", so, even when there is failure to report for a VA compensation examination, permits consideration of the claim based on the existing evidence of record.  Turk v. Peake, 21 Vet. App. 565 (2008).  This particular claim, however, is a claim for increase and not an appeal of an initial rating, so the "penalty" of mandatory summary denial seemingly applies.

However, unlike in Turk, this is a claim for a higher rating for subjective tinnitus, which is rated differently than objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic), so resultantly is not rated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260, rather, as part of any underlying condition causing it.  See Note (3) in DC 6260.

Subjective tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Thus, by definition, it is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

And there is ample evidence in the file, even without the benefit of a VA compensation examination, showing the Veteran has "recurrent" tinnitus so as to warrant a compensable rating, specifically, a 10 percent rating under DC 6260.  His lay statements concerning this are not only competent, but, since uncontradicted and consistent, both internally and with the other evidence in the file, also credible and therefore ultimately probative and tending to prove the required recurrence of this condition.  The former (competency) is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas the latter (credibility) is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See, too, Layno v. Brown, 6 Vet. App. 465, 469 (1994) (also distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Court in Layno reiterated that a Veteran is competent to report on that of which he has personal knowledge, so when his lay testimony concerning this is additionally credible it is sufficient to show recurrence of his tinnitus.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

DC 6260 provides just a single 10 percent disability rating for recurrent tinnitus, regardless of whether the tinnitus is unilateral or bilateral, so irrespective of whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2).  The Rating Schedule does not allow for dual ratings of 10 percent for bilateral tinnitus.  Smith v. Nicholson, 19 Vet. App. 63 (2005).  As the Court explained in Smith, subjective tinnitus arises in the brain and is a central nervous system disorder rather than a condition of the ears.  Smith, 19 Vet. App. at 69-70.  The rating code, DC 6260, also does not contemplate a rating higher than 10 percent for tinnitus on a schedular basis.  If, however, the Veteran is at this maximum percentage of 10 percent allotted by DC 6260, and is requesting an even higher evaluation, the Board must also consider his possible entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

According to the Veteran's STRs, he received treatment for "constant" tinnitus while in service.  In May 1997, he reported bilateral, high-pitched tinnitus that had progressed over three and a half years.  The tinnitus kept him awake at night.  According to the evaluating physician, the Veteran had "a constant whine" even while trying to sleep.  His tinnitus resultantly was service connected, but at a rating of zero percent following a VA compensation examination in January 1998.  According to that examiner, the Veteran had been exposed to loud noises while in the Navy from weapon fire and aircraft engines, which the Veteran believed had contributed to the constant ringing sound in his ears.  This evidence was not generated during the current processing of this appeal, but historical evidence nonetheless must be considered even in the context of a claim for increase.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594-95 (1991).  This historical evidence is even more important in this instance as there is a dearth of more recent relevant evidence.

This notwithstanding, the Board finds the Veteran to be both competent and credible to testify as to having "recurrent" tinnitus, which is subjective in nature and does not require an examination to support the existence of its symptomatology.  He first received treatment for tinnitus in service and his statements show that he continues to experience the effects of this service-connected condition on a persistent basis.  Hence, when resolving all reasonable doubt in his favor, the Board finds that a 10 percent rating for his tinnitus is warranted, so his claim is granted to this extent.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See also Gilbert, 1 Vet. App. at 49.

He is not, however, entitled to an extra-schedular rating.  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2010). 

Here, the extent of the Veteran's impairment is adequately contemplated by the schedular rating of 10 percent, which reasonably describes the effects of his disability.  Although he has not provided evidence as to the functional, "real world" consequences of his tinnitus, this evidentiary deficiency arises only from the absence of a VA compensation examination.  Because he has been scheduled for an examination four times and is currently unreachable by telephone or mail, a remand for another examination would not likely be fruitful.  As a consequence, this claim is decided on a schedular basis rather than an extra-schedular one.


ORDER

The claim for service connection for left ear hearing loss is granted.

The claim for service connection for right ear hearing loss, however, is denied.

A higher rating of 10 percent, though no greater, also is granted for the tinnitus, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


